Citation Nr: 0723682	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-34 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a left knee 
condition.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1990.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).   

Issues not on appeal

In the January 2004 rating decision the RO granted the 
veteran entitlement to service connection for scars of the 
left arm, shoulder and left knee.
A noncompensable disability rating was assigned.  To the 
Board's knowledge, the veteran has not disagreed with any 
aspect of that decision.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  Accordingly it is not in appellate status.  

In the January 2004 rating decision, service connection was 
granted for a left shoulder disability and a noncompensable 
disability rating was assigned.  The veteran perfected an 
appeal as to the assigned rating.  In his July 2004 
substantive appeal, he specifically indicated that he was 
seeking a 20 percent disability rating for his left shoulder 
disability.  That is to say he specifically limited his 
appeal to the request for the assignment of a 20 percent 
disability rating.  

In an April 2005 rating decision, a 20 percent disability 
rating was assigned for the left shoulder disability.  A June 
2005 statement from the veteran and July 2005 and May 2007 
written argument of the veteran's representative indicated 
his agreement with the assigned rating.  Accordingly, as the 
disability rating requested by the veteran for the shoulder 
condition has been assigned, the appeal is withdrawn and that 
issue is no longer in appellate status.  

FINDINGS OF FACT

1. A back disability is not currently diagnosed.

2.  A left knee disability is not currently diagnosed.    


CONCLUSIONS OF LAW

1.  A back disability was not incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006). 

2.  A left knee disability was not incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
disabilities of the lumbar spine and left knee.  He contends 
that he acquired disabilities of the back and knee as a 
consequence of a biking accident which occurred during 
service.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision as to the issues on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his service connection claim in a 
letter dated April 21, 2003.  The April 2003 letter advised 
the veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the letter that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letter specifically informed 
the veteran of the criteria for a successful claim of 
entitlement to service connection.    
 
The April 2003 letter specifically notified the veteran to 
"tell us about any additional information or evidence that 
you want us to try and get for you."  The letter further 
advised the veteran of the procedure for submitting 
additional evidence.  These requests comply with the "give 
us everything you've got" requirements of 38 C.F.R. § 3.159 
(b) in that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to reopen a 
previously denied claim of entitlement to service connection.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.   

The veteran's claims have been denied based on a lack 
evidence as to elements 
(2) and (3), current existence of a disability and 
relationship of such disability to the veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those two 
crucial elements.  

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Duty to assist  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, private treatment records 
and lay statements.  The veteran was accorded a VA 
Compensation and Pension (C & P) examination in October 2003.    

The Board has considered the July 2005 arguments of the 
veteran's local representative to the effect that a new 
examination is required because the October 2003 VA 
examination was insufficient.  The local representative 
asserts that the defect in the examiner's report is a 
statement that the  range of motion of the veteran's knee was 
"within normal limits" instead of stating the degree range.  
[This argument was quite sensibly not repeated by the 
veteran's national representative in a May 2007 informal 
hearing presentation.]

As will be amplified below, the VA examiner found the 
veteran's left knee to be normal, to include ranges of 
motion.  To remand this case in order for examiner to state 
the same thing in a different way would be an abuse of scarce 
VA medical resources. 

The Board further observes that the same examiner provided 
ranges of motion for the veteran's shoulders and spine, which 
clearly indicated that the examining physician was aware of 
the criteria for normal range of motion under the 38 C.F.R. 
§ 4.71a.  The examiner adequately communicated his findings 
regarding range of motion of the knee, i.e. that such were 
normal, as was the remainder of the knee examination.  
Accordingly, the examination is not insufficient and a new 
examination is not warranted.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  In 
March 2005 the veteran presented personal testimony at a 
hearing with the RO hearing officer.  A transcript of the 
hearing has been associated with the veteran's claims folder.  
See 38 C.F.R. § 3.103 (2006).

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).



Analysis

The veteran is seeking entitlement to service connection for 
a lumbar spine disability and a left knee disability.  
Essentially, he contends that a July 1987 
in-service biking accident caused disabilities of the lumbar 
spine and left knee which manifest primarily as pain.  

As both of the veteran's claims concern the same set of 
events, a common discussion will be presented.  In the 
interest of clarity, a Hickson analysis will be employed.    

Concerning Hickson element (1), current disability, VA has 
obtained the veteran's private treatment records and afforded 
the veteran a VA medical examination in October 2003.  

The VA examination and the private treatment records both 
note the veteran's ongoing reports of low back pain.  X-rays 
conducted in October 2003 by VA and in May 2001 by the 
veteran's private physician both revealed a normal spine.  
Reviews of the treatment records and the VA examination 
indicate no diagnosed condition, merely a finding of low back 
pain in the private records and a finding of reduced range of 
motion due to subjective reports of pain in the October 2003 
VA medical examination.  

Regarding the veteran's left knee claim, the October 2003 VA 
examination report indicated reports of pain but normal range 
of motion and normal x-ray findings.  The private treatment 
records are pertinently negative for any treatment or 
complaints related to the veteran's left knee.  

It is now well-settled that symptoms, such as pain, alone, 
without an underlying diagnosed condition cannot be 
considered to be a current disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) [symptoms, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].

To the extent that the veteran himself believes that he has 
disabilities of the lumbar spine and left knee, it is well 
established that lay persons without medical training, such 
as the veteran, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2005) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The same 
proposition holds for the statements he has submitted from 
his friends and co-workers.  

Over the course of the four years that the veteran has been 
pursuing this claim he has had ample opportunity to present 
competent medical evidence of current disabilities of the 
left knee and back.  Efforts by VA to develop such 
information have been similarly unsuccessful.  The record 
remains devoid of any diagnosed disability of the lumbar 
spine or left knee.  In the absence of any diagnosed 
disability of the lumbar spine or left knee, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  

Hickson element (1), current disability, is therefore not met 
as to both claims.  
The claims fail on that basis.  
 
For the sake of completeness the Board will address the 
remaining two Hickson elements.

With respect to Hickson element (2), the Board will address 
in-service incurrence of disease and injury in turn.  There 
is no evidence of any disease of the lumbar spine or left 
knee during service.  Accordingly, there no showing of in-
service incurrence of disease.  

Regarding in-service incurrence of injury, service medical 
records indicate the veteran was treated for residuals of a 
bicycle accident which included trauma to the left knee.  In-
service injury has been established for the veteran's left 
knee.  Hickson element (2) is met as to that condition.  

There is no reference to any in-service injury to the 
veteran's lumbar spine in the July 1987 record or at any 
other time in the veteran's service medical records.  The 
Board is cognizant of the fact that the veteran contends that 
he suffered an injury to his back at the same time that he 
suffered the injuries to his knee and shoulder.  However, 
such is not shown in the record.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; see 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].

Accordingly, in-service injury in not shown to the veteran's 
lumbar spine.  Hickson element (2) is also not met as to that 
claim.  The lumbar spine claim fails on that basis as well.  
   
With respect to element (3), medical nexus, in the absence of 
a current lumbar spine or left knee disability, it follows 
that medical nexus is necessarily lacking also. Accordingly, 
Hickson element (3), medical nexus, has not been satisfied, 
and the veteran's claim fails on this basis also.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
lumbar spine disability and service connection of a left knee 
disability.  The benefits sought on appeal are therefore 
denied.




ORDER

Entitlement to service connection of a lumbar spine 
disability is denied.

Entitlement to service connection of a left knee condition is 
denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


